Citation Nr: 0309133	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  95-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, greater than 20 percent prior to October 4, 1997, and 
in excess of 40 percent on and after October 4, 1997.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of frozen feet. 

3.  Entitlement to an effective date, prior to October 4, 
1997, for the grant of a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and SB 


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

The issues on appeal arose from rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran and a friend provided oral testimony before a 
Hearing Officer at the RO in June 1994, a transcript of which 
has been associated with the claims file.

After adjudicating other issues then pending on appeal, the 
Board of Veterans' Appeals (Board) most recently remanded the 
case to the RO for further development and adjudicative 
actions in September 2002.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board undertook additional development on the issues of 
entitlement to increased evaluations for low back strain and 
for residuals of frozen feet, and an effective date, prior to 
October 4, 1997, for a TDIU pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 
C.F.R. § 19.9(a)(2)).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the September 2002 development the Board 
obtained an inadequate report of a VA peripheral vascular 
(undertaken by a nurse practitioner) and orthopedic 
examination reports in December 2002.  A requested 
neurological examination with regard to an evaluation of the 
veteran's low back disability was not undertaken.  To ensure 
compliance, further development is mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Also, the added evidence should be reviewed as there is no 
waiver of initial RO review by the appellant.  38 C.F.R. 
§ 20.1304.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded a VA special 
peripheral vascular examination by a 
specialist in peripheral vascular 
diseases to include on a fee basis, if 
necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of his residuals of 
frozen feet (cold injury).  The claims 
file, copies of the rating criteria under 
38 C.F.R. § 4.104, Diagnostic Code 7122 
effective both prior and subsequent to 
January 12, 1998, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report in this 
regard.  Any further indicated special 
studies should performed.


The examiner should obtain a pertinent 
history of cold injury or frozen feet and 
identify all of the veteran's pertinent 
cold injury symptomatology involving each 
extremity including the presence or 
absence of Raynaud's disease and 
peripheral neuropathy associated with 
cold injury in order to determine the 
impairment caused by service-connected 
cold injury disability.  The examiner's 
attention is directed to the March 3, 
2003 Noninvasive Lab Peripheral Arterial 
Study.  The examiner must correlate the 
objective findings to the pertinent 
rating criteria.  Any opinion expressed 
by the examiner as to the severity of the 
veteran's residuals of a service-
connected cold injury must be accompanied 
by a complete rationale.

3.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be accorded a special 
orthopedic examination by an orthopedic 
surgeon or other appropriate medical 
specialist and a special neurological 
examination by a neurologist or other 
appropriate medical specialist to include 
on a fee basis, if necessary, for the 
purpose of ascertaining the current 
nature and extent of severity of his low 
back strain with associated degenerative 
disc disease.  The claims file, copies of 
the previous and amended criteria for 
rating back disabilities under 38 C.F.R. 
§ 4.71a, DC 5293, effective September 23, 
2002, copies of the criteria under 
38 C.F.R. § 4.40, 4.45, 4.59, and a 
separate copy of this memo must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  




Each examiner must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.

The examiners must each correlate their 
findings with the pertinent rating 
criteria and address the criteria of 
38 C.F.R. § 4.40, 4.45, 4.59.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

4.  The RO should review the claims file to ensure 
that any notification and development action 
required by the VCAA of 2000 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 5107) are 
fully complied with and satisfied.  

5.  The RO should review the requested examination 
reports to ensure that they are responsive to and 
in complete compliance with the Board's directives, 
and if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  The RO should readjudicate the issues of 
entitlement to increased evaluations for low back 
strain with degenerative disc disease, and 
residuals of frozen feet and entitlement to an 
effective date earlier than October 4, 1997, for 
the grant of TDIU.  This should include 
consideration of all evidence of record, including 
the evidence added to the record since the April 
2002 supplemental statement of the case (SSOC).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations including Diagnostic Code 7122 
for varicose veins effective both prior and subsequent to 
January 12, 1998 and the amended criteria for rating back 
disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
effective September 23, 2002, pertaining to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.   

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, he is hereby 
notified that failure without good cause shown to report for 
any scheduled VA examinations may adversely affect the 
outcome of his claims.  38 C.F.R. 3.655 (2002).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


